'THE      ATTORNEY              GENERAL
                      OF-XAS



                              June 5, 1972

Hon. Hugh C. Yantis, Jr.                 Opinion No. M- 1138
Executive Director
Texas Water Quality Board                Re:   Legality of Texas
314 West 11th Street                           Water Quality Board
Austin, Texas 78711                            supplying public
                                               with "Clean Water"
Dear Mr. Yantis:                               bumper stickers.

          Your agency has an Environmental Education Program
as part of your activity.  In furtherance of the objectives
of that program you desire to use appropriated funds in the
manufacture or printing of "Clean Water" bumper stickers for
public distribution.  As to the legality, you request our
opinion.

          It is our opinion that this expenditure would be
legal. It would be no different, except physically, than
instruction sheets, pamphlets and other appropriate printing
or purchase in carrying out the function of your agency.
Our Courts have favored State agencies in holding constitu-
tional their expenditures for carrying on their necessary
functions. National Biscuit Co. v. State, 134 Tex. 293,
135 S.W.2d 687 (1940); Terre11 v. Sparks, 104 Tex. 191, 135
S.W. 519 (1911). The purpose is within the Texas Water
Quality Act. Sec. 21.002, 21.061, 21.067, Water Code,
Vernon's Civil Statutes.

          Where the law confers a responsibility or power
upon a board, the authority to do such things as are reason-
ably necessary to carry into effect that responsibility or
power is implied.  47 Tex.Jur.2d 145, Public Officers, Sec-
tion 110. This office has heretofore relied upon this prin-
ciple in finding authority for an agency to publish a news-
letter or bulletin at state expense concerning matter related
to its statutory responsibilities.  Attorney General Opinion
Nos. M-828 (1971) and M-439 (1969).




                                -5541-
Hon. Hugh C. Yantis, Jr.,    Page 2.       (M-1138)



                        SUMMARY
                        -------

               The Texas Water Quality Board may
          produce and distribute public "Clean
          Water" bumper stickers as part of its
          Environmental Education Program.




Prepared by Vince Taylor
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

J. H. Broadhurst
Bob Flowers
Roland Allen
John Grace

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -5542-